Citation Nr: 0830040	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  97-10 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for paroxysmal atrial fibrillation.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1974 to March 1996.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  That rating decision, in part, granted 
service connection and assigned an initial disability rating 
for paroxysmal atrial fibrillation.  The veteran disagreed 
with the initial disability rating assigned.  

In January 1998, a hearing was held before a Veterans Law 
Judge who is no longer employed by the Board.  A copy of the 
transcript of that hearing is of record.  In correspondence 
dated December 2006, the veteran indicated that he did not 
desire an additional hearing and that the appeals be 
adjudicated on the evidence of record.  

The case was previously before the Board in June 1998 and 
July 2007.  The issue involving rating the veteran's 
paroxysmal atrial fibrillation was remanded for additional 
development including examination of the veteran.  The 
requested development has been completed, and the Board is 
cognizant that this claim has been pending for over a decade.  
Accordingly, the Board now proceeds with its review of the 
appeal.  


FINDING OF FACT

There is no clinical evidence of more than four episodes 
annually of paroxysmal atrial fibrillation or 
supraventricular tachycardia.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for paroxysmal atrial fibrillation, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7010 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran's appeal for initial 
disability rating for his cardiovascular disorder stems from 
an RO rating decision dated May 1996 which is prior to the 
effective date of the VCAA.  The veteran's claim for service 
connection was substantiated by this rating decision which 
granted service connection.  The veteran expressed 
disagreement with the disability rating assigned.  

The veteran has not alleged that he has been prejudiced by 
any lack of notice of how to establish an earlier effective 
date in his case.  Further, as noted above, the veteran's 
claim was substantiated when service connection was granted.  
As a result, the section 5103(a) notice had served its 
purpose and its application was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claim and VA examinations have been provided.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his hearing testimony and contentions; 
private medical records; VA medical treatment records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claim for an increased 
disability rating for paroxysmal atrial fibrillation.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The appeal involves the initial disability rating assigned 
for the veteran's service-connected paroxysmal atrial 
fibrillation; the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, the evidence 
does not show that staged ratings are warranted.  

The veteran was originally granted service connection for 
paroxysmal atrial fibrillation at a 10 percent disability 
rating effective April 1, 1996.  He disagreed with the 
initial disability rating assigned and his claim for an 
increased initial disability rating has been pending since 
that time.  In July 2007, the Board issued a decision with 
respect to entitlement to a disability rating in excess of 10 
percent for paroxysmal atrial fibrillation for the period of 
time prior to January 12, 1998.  Accordingly, the present 
decision considers the veteran's claim for an increased 
rating effective from January 12, 1998 to the present, which 
is the period of time that the current rating criteria have 
been in effect.  

The VA Rating Schedule addressing the cardiovascular system 
including the rating criteria for evaluating cardiovascular 
diseases was amended effective January 12, 1998. See 62 Fed. 
Reg. 65207 - 65224 (December 11, 1997).  The veteran's 
service-connected paroxysmal atrial fibrillation is properly 
rated under Diagnostic Code 7010 for supraventricular 
arrhythmias.  Under Diagnostic Code 7010, a 30 percent rating 
is warranted for supraventricular arrhythmias where there is 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  A 10 percent rating is warranted 
where there is permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  38 C.F.R. § 
4.104, Diagnostic Code 7010 (2007).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied. VAOPGCPREC 3-2000 (April 
10, 2000).

In October 1998, a VA examination of the veteran was 
conducted.  The veteran reported having complaints of chest 
pain.  The diagnosis was paroxysmal atrial fibrillation.

In October 2002 another VA examination of the veteran was 
conducted.  The veteran reported having single episodes of 
paroxysmal atrial fibrillation in 1992, 1994, and 1999.  He 
reported having three episodes in 2002, which required 
hospital treatment.  These are confirmed by the presence of 
private hospital emergency room reports in the record.  A 
private medical record dated later in October 2002 reveals 
that, on follow-up, his paroxysmal atrial fibrillation was 
stable with medication.  This record also indicated that the 
veteran was employed as a police officer.  

A VA outpatient treatment record dated March 2006 reveals 
that the veteran had complaints of heart beat arrhythmia for 
which he was referred to the emergency room.  

In December 2007, the most recent VA examination of the 
veteran was conducted.  The examining physician indicated 
that the veteran's diagnosis was paroxysmal atrial 
fibrillation which is specifically defined as being a 
supraventricular arrhythmia.  The veteran reported having 
symptoms of atrial fibrillation once or twice a week for a 
short period of time lasting under two hours.  He also 
reported having longer episodes of atrial fibrillation 
approximately once per year which require hospitalization.  
He indicated that his last hospitalization was in November 
2006.  Electrocardiogram examination revealed a normal sinus 
rhythm with a nonspecific T wave abnormality.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected paroxysmal atrial fibrillation.  
There is no documented clinical evidence which shows that the 
veteran has paroxysmal atrial fibrillation or other 
supraventricular tachycardia, with more than four episodes 
per year documented by ECG or Holter monitor.  The evidence 
of record simply does not show that the veteran meets the 
criteria for the assignment of a disability rating in excess 
of 10 percent.  Accordingly an increased rating must be 
denied.  

ORDER

A disability rating in excess of 10 percent for paroxysmal 
atrial fibrillation is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


